1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    SEAN EZRA BROWN,                        )      NO. CV 16-2935-ODW (AGR)
12                                            )
                Petitioner,                   )
13                                            )
                       v.                     )
14                                            )      ORDER ACCEPTING FINDINGS
      JOE A. LIZARRAGA, Warden,               )      AND RECOMMENDATION OF
15                                            )      MAGISTRATE JUDGE
                Respondent.                   )
16                                            )
                                              )
17                                            )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other

19   records on file herein, the Report and Recommendation of the United States

20   Magistrate Judge (“Report”) and the Objections. Further, the Court has engaged

21   in a de novo review of those portions of the Report and Recommendation to

22   which objections have been made. The Court accepts the findings and

23   recommendation of the Magistrate Judge.

24         Petitioner alleged ineffective assistance of trial counsel in Ground Three.

25   In Subclaim 8, Petitioner alleged trial counsel was deficient for failing to convey a

26   plea offer. Petitioner’s objections state that the prosecutor made an oral plea

27   offer before Petitioner was brought into the courtroom on September 25, 2012.

28   (Obj. at 17-18.) The plea offer would then have occurred before consolidation of
1    the two criminal cases against Petitioner, Case No. NA091389 and Case No.
2    NA093449, by order dated January 16, 2013. (Clerk’s Transcript, Dkt. No. 38-1
3    at 131-32.) Petitioner does not state in which case the plea offer was made.
4          The Report explained that, even assuming the existence of a plea offer and
5    deficiency by counsel, Petitioner had not shown prejudice because he had not
6    alleged “a reasonable probability [he] would have accepted the earlier plea offer
7    had [he] been afforded effective assistance of counsel.” Report at 34; Lafler v.
8    Cooper, 566 U.S. 156, 164 (2012); Missouri v. Frye, 566 U.S. 134, 147 (2012).
9    Petitioner still has not made the requisite allegations. His objections state only
10   that he “would have at least considered a plea offer.” (Obj. at 18.) Petitioner also
11   makes no showing that the prosecution would not have withdrawn the plea offer
12   in light of intervening circumstances (such as the second criminal case) or that
13   the court would have accepted its terms. Report at 34; Lafler, 566 U.S. at 164;
14   Missouri, 566 U.S. at 147.
15         Petitioner’s remaining objections are without merit.
16         IT THEREFORE IS ORDERED that judgment be entered denying the
17   Petition and dismissing this action with prejudice.
18
19   DATED: _September 16, 2019
                                                        OTIS D. WRIGHT, II
20                                                    United States District Judge
21
22
23
24
25
26
27
28
                                               2
